Citation Nr: 0725690	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-30 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
pain disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1986 until February 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the present case, the Board finds that additional 
development is necessary in order to satisfy VA's obligations 
under the VCAA.  Specifically, in the May 2007 hearing 
transcript the veteran indicated that he had received recent 
treatment at the VA mental health clinic in Tampa Bay, 
Florida.  The claims file contains no VA clinic records after 
2004.  Therefore, it is necessary to obtain the newer 
treatment records in order to fully ascertain the veteran's 
current level of disability.  Similarly, it is noted that the 
veteran's last VA psychiatric examination was performed in 
2004.  It appears from the veteran's testimony, and from lay 
statements of record, that the veteran's symptomatology has 
worsened since his last evaluation.  As such, another 
examination should be scheduled in order to fairly evaluate 
his present level of disability. 


Accordingly, the case is REMANDED for the following action:


1. Contact the VA Medical Center in Tampa 
and request any mental health treatment 
records of the veteran dated from 2004 to 
the present.  If no records are 
available, this fact should be documented 
in the claims file.  


2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his service-connected pain 
disorder.  All necessary tests should be 
conducted and all diagnoses should be 
listed.  If any diagnosis or symptom is 
found not to relate to the service-
connected pain disorder, then the 
examiner should expressly state this, 
providing a clear rationale for such 
finding.  The claims folder should be 
reviewed in conjunction with the 
evaluation, and the examination report 
should indicate that such a review 
occurred. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



